865 F.2d 262
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Floyd Stanley WHITE, Petitioner,v.Richard LYNG, Secretary of Agriculture, Respondent.
No. 88-3144.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1988.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge.*
PER CURIAM.


1
Petitioner, Floyd Stanley White, seeks review of a decision of the United States Department of Agriculture.


2
Having had the benefit of oral argument, and having carefully considered the record and the briefs of petitioner and respondent, we are unable to say that the decision is not supported by substantial evidence or is contrary to law.  Accordingly, we AFFIRM the decision and order of the Secretary upon the reasoning set forth in that decision and order by the judicial officer.



*
 The Honorable Richard F. Suhrheinrich, United States District Judge for the Eastern District of Michigan, sitting by designation